NO. 07-04-0009-CV

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL A

JANUARY 16, 2004

______________________________


IN RE R. WAYNE JOHNSON, RELATOR

_________________________________


Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.
MEMORANDUM OPINION
	Relator R. Wayne Johnson seeks writs of mandamus and prohibition against
respondent Honorable John Board, alleged to be the local Potter County Administrative
Judge, and respondent Caroline Woodburn, District Clerk of Potter County.  
	In his petition, relator alleges that he has previously been declared a vexatious
litigant pursuant to Tex. Civ. Pract. & Rem. Code Ann. ch. 11; that respondent Woodburn
has refused to file "relator's lawsuit" until relator has complied with TCPRC chapters 14 and
11; and that respondent Board is, therefore, unable to give permission for the filing of
relator's suit.  In support of the petition for writs, relator attached no documents or records
other than a Motion to Proceed in Forma Pauperis.           In a proceeding such as this, it is the relator's burden to show entitlement to the relief
being requested.  See generally Johnson v. Fourth District Court of Appeals, 700 S.W.2d
916, 917 (Tex. 1985) (orig. proceeding).  
	Relator's petition contains only allegations. Relator has not presented a record
which shows entitlement to the relief sought, or upon which we are authorized to act.
	The petition for writs of mandamus and prohibition is denied.

								Phil Johnson
								Chief Justice
 


appeal only, and find
that appellant has voluntarily dismissed his appeals by virtue of his testimony during the
hearing, despite his lack of compliance with that rule.  See Conners v. State, 966 S.W.2d
108, 110-11 (Tex.App.--Houston [1st Dist.] 1998, pet. ref'd).  Therefore, because the record
shows appellant no longer wishes to pursue his appeals, they are hereby dismissed. 
	Having dismissed these appeals as requested by appellant, no motions for
rehearing will be entertained and our mandates will issue forthwith. 

							John T. Boyd
							 Chief Justice

Do not publish.